Citation Nr: 0931580	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from October 1944 to 
July 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes that, in March 2005, the Veteran submitted a 
statement alleging clear and unmistakable error (CUE) in a 
September 3, 1946, rating decision that denied service 
connection for migraine headaches.  As this issue has not yet 
been adjudicated by the RO, it is REFERRED to the RO for its 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.	A May 1998 rating decision denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for migraine headaches.  The Veteran was 
notified of his appellate rights, but did not file a 
notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the May 1998 rating decision is 
cumulative of the evidence of record at the time of the 
May 1998 denial and does not relate to an unestablished 
fact necessary to substantiate the claim nor does it raise 
a reasonable possibility of substantiating the Veteran's 
claim of service connection.




CONCLUSIONS OF LAW

1.	The May 1998 rating decision which denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for migraine headaches is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.	Evidence received since the May 1998 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for migraine headaches is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA 
notice.  In this regard, a February 2005 VCAA letter notified 
the Veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for migraine headaches.  This letter also provided 
appropriate notice regarding what constitutes new and 
material evidence and specifically informed him what evidence 
and information was necessary to reopen his claim.  This 
letter also advised the Veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Veteran's service treatment records 
are associated with the claims folder, as well as all VA and 
private treatment records identified by the Veteran.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.



Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
January 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 1998 rating decision, the Veteran's application to 
reopen a claim of service connection for migraine headaches 
was denied on the basis that the Veteran's current disorder 
is not etiologically related to his active service.  The 
Veteran was notified of his appellate rights, but did not 
initiate an appeal of the decision; therefore, the RO's May 
1998 decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted an application to reopen his service 
connection claim for migraine headaches in January 2005.  In 
this correspondence, as well as in subsequent statements, the 
Veteran asserted that he suffered from headaches in service, 
and that his current migraine headaches are related to his 
in-service illness.

Evidence received prior to the May 1998 rating decision 
included the Veteran's service treatment records, private 
treatment records from Northwestern Memorial Hospital and the 
University of Chicago Hospital and a March 1998 VA 
examination report.  According to the May 1998 rating 
decision, the RO denied the Veteran's application to reopen 
the claim for service connection because the evidence of 
record, to include the March 1998 VA examination, failed to 
establish an etiological link between his current migraine 
headaches and his active service.

New evidence received since the May 1998 RO rating decision 
includes statements from the Veteran and VA treatment 
records.  The evidence submitted by the Veteran indicates he 
continues to suffer from migraine headaches, and currently 
receives treatment for the disorder, but does not include 
competent medical evidence indicating an etiological link 
between the current disorder and the Veteran's active 
service.  Thus, the Board concludes that newly received 
evidence is cumulative of the record prior to the May 1998 
rating decision with respect to the issue of service 
connection for migraine headaches, and does not raise a 
reasonable possibility of substantiating the Veteran's claim.

As such, the evidence submitted by the Veteran since the May 
1998 RO denial does not constitute new and material evidence, 
and the appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for migraine headaches has 
not been submitted; the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


